DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0130004; cited in Applicant’s IDS).
Regarding Claims 1 and 6-8, Choi teaches a poly(imide-amide) (identical to a polyamide-imide) (Abstract).  The polyamide-imide (PAI) includes a structural unit 
The structural unit represented by Choi’s Chemical Formula 3 may have either of the following formulas (p. 2-3, [0042]):

    PNG
    media_image1.png
    279
    407
    media_image1.png
    Greyscale

These formulas correspond to the claimed Chemical Formula 1 where R1 is either          -C(CF3)2- or a single bond; R2 is H; n1 and m1 are 3; Y1 is a divalent aromatic organic group having 14 carbon atoms, made up of two aromatic groups linked by a single bond, and including two trifluoromethyl groups; and E1 is a single bond.
The structural unit represented by Choi’s Chemical Formula 1 may have either of the following formulas (p. 2, [0040]):

    PNG
    media_image2.png
    301
    407
    media_image2.png
    Greyscale

These formulas correspond to the claimed Chemical Formula 2 where E2 is -NH- and E4 is a single bond (or where E2 is a single bond and E4 is -NH-); E3 is -NH-; and Y2 is a divalent aromatic organic group having 14 carbon atoms, made up of two aromatic groups linked by a single bond, and including two trifluoromethyl groups.
The structural unit represented by Choi’s Chemical Formula 2 may have the following formula (p. 2, [0041]):

    PNG
    media_image3.png
    131
    405
    media_image3.png
    Greyscale

This corresponds to the claimed Chemical Formula 3 where E2’ is -NH- and E4’ is a single bond (or where E2’ is a single bond and E4’ is -NH-); E3’ is -NH-; and Y2’ is a divalent aromatic organic group having 14 carbon atoms, made up of two aromatic groups linked by a single bond, and including two trifluoromethyl groups.
The molar ratio of the sum of structural units represented by Choi’s Chemical Formula 1 and Chemical Formula 2 to structural units represented by Chemical Formula 3 may be 50:50 to 60:40 (p. 8, [0133]).  This indicates that structural units corresponding to the claimed second and third repeating units will be present in amounts of 50-60 mol%.  Structural units represented by Choi’s Chemical Formula 1 (equivalent to the claimed second repeating unit) may be included in amounts of 15-19 mol% (p. 8, [0136]).  
This indicates that structural units represented by Choi’s Chemical Formula 2 (equivalent to the claimed third repeating unit) will be present in amounts of 31-45 mol%.  These embodiments of Choi’s PAI teach toward a molar ratio of the claimed second repeating units to third repeating units of 19:31 to 15:45.  These are equivalent to ratios of 25:75 to 38:62.  This range falls within the claimed range of 10:90 to 50:50.
Films may be formed from the PAIs described above by casting a solution of the polymer onto a support followed by drying to evaporate the solvent (p. 12, [0199]).  This method is described in the instant specification at page 14, lines 23-25 as being suitable for forming the claimed film.  
Choi’s PAIs described above have a yellowness index (YI) of less than or equal to 5 (p. 8, [0138]).  The instant specification describes the claimed PAI film as having a YI of 10 or less (page 5, lines 19-20).
Choi is silent with respect to retardation in the thickness direction.  Nevertheless, Choi’s PAI is structurally identical to the claimed film; has a YI value falling within the range described in the instant specification; and is formed into films by a method described in the instant specification as being suitable for forming the claimed film.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Choi will necessarily possess the claimed retardation in the thickness direction.  Choi as applied above reads on Claims 1 and 6-8.
Alternatively regarding Claims 1, 6, and 8, the three structural units described above are combined into a single PAI in Example 1.  In this example, an oligomer is prepared containing units according to Chemical Formula 7 and Chemical Formula 9 illustrated above (p. 13, [0211]).  The oligomer includes terephthaloyl chloride (TPCl), which will contribute structural units according to the claimed Chemical Formula 2, and BPCl (biphenyldicarboxyloyl chloride), which will contribute structural units according to the claimed Chemical Formula 3, in a molar ratio of 0.056:0.1 (p. 13, [0211]).  
TPCl will contribute structures according to Choi’s Chemical Formula 7 above which correspond to the claimed second repeating unit.  BPCl will contribute structures according to Choi’s Chemical Formula 9 above which correspond to the claimed third repeating unit.  Thus, the oligomer formed in Synthesis Example 1 includes the claimed second and third repeating units in a molar ratio of 0.056:0.1, or approximately 36:64.  This falls within the claimed range of 10:90 to 50:50.
The oligomer formed in Synthesis Example 1 is combined with 6FDA, a dianhydride that will contribute structures according to Choi’s Chemical Formula 10, and BPDA, a dianhydride that will contribute structures according to Choi’s Chemical Formula 11, in Example 1 (p. 13, [0214]).  The resulting PAI will contain first repeating units according to Choi’s Chemical Formula 10 which read on the claimed Chemical Formula 1; second repeating units according to Choi’s Chemical Formula 7 which read on the claimed Chemical Formula 2; and third repeating units according to Choi’s Chemical Formula 9 which read on the claimed Chemical Formula 3; wherein the second and third repeating units are present in a molar ratio of 36:64.  
The product of Example 1 is formed into a film in Choi’s Preparation Example.  The film is prepared by coating a solution of the PAI onto a glass substrate and drying (p. 14, [0219]).  This method is described in the instant specification at page 14, lines 23-25 as being suitable for forming the claimed film.  The film formed from Example 1 exhibits a yellowness index (YI) of 2.9 (p. 14, Table 1).  The instant specification describes the claimed PAI film as having a YI of 10 or less (page 5, lines 19-20).
Choi is silent with respect to retardation in the thickness direction.  Nevertheless, the film formed in Choi’s Preparation Example from the PAI of Example 1 is structurally identical to the claimed film; is formed by a method described in the instant specification as being suitable for forming the claimed film; and has a YI value falling within the range described in the instant specification.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Choi will necessarily possess the claimed retardation in the thickness direction.  The film formed from Choi’s Example 1 PAI reads on Claims 1, 6, and 8.
Regarding Claim 2, Choi is silent with respect to the claimed retardation and anisotropy.  Nevertheless, these properties will necessarily be present in Choi’s film for the reasons discussed in the preceding paragraph.
Regarding Claim 3, the molar ratio of the sum of structural units represented by Choi’s Chemical Formula 1 (equivalent to the claimed second repeating unit) and Chemical Formula 2 (equivalent to the claimed third repeating unit) to structural units represented by Chemical Formula 3 (equivalent to the claimed first repeating unit) may be 50:50 to 60:40 (p. 8, [0133]).  This is indicative of a ratio between first repeating units to the total sum of second and third repeating units of 4:6 to 5:5.  
In the alternative, Example 1 illustrates reaction of 0.0155 moles of an oligomer containing the claimed second and third repeating units with 0.0093 moles 6FDA and 0.0062 moles BPDA (p. 13, [0214]).  The combination of 0.0155 moles of 6FDA and BPDA will contribute structures corresponding to the claimed first repeating unit.  Thus, the PAI obtained in Example 1 has a molar ratio between the first repeating unit and the sum of second and third repeating units of 1:1 (or 5:5).  This falls within the claimed range of 3:7 to 6:4.
Regarding Claim 5, as indicated above, Choi teaches a molar ratio between the first repeating unit and the sum of second and third repeating units of 5:5.  This falls within the claimed range of 4.5:5.5 to 6:4.  Choi’s Example 1 includes second and third repeating units in a molar ratio of 36:64.  This falls within the claimed range of 20:80 to 40:60.
Regarding Claim 10, Choi teaches films having a thickness of about 50 microns (p. 12-13, [0204]-[0205]).  Alternatively, Choi’s Preparation Example illustrates formation of films having a thickness of about 50 to about 80 microns (p. 14, [0219]).
Regarding Claim 11, Choi teaches an elongation (i.e. stretching) ratio of about 1.3-8% (p. 12, [0200]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi.  
Regarding Claim 4, Choi remains as applied to Claim 1 above.  The molar ratio of the sum of structural units represented by Choi’s Chemical Formula 1 (equivalent to the claimed second repeating unit) and Chemical Formula 2 (equivalent to the claimed third repeating unit) to structural units represented by Chemical Formula 3 (equivalent to the claimed first repeating unit) may be 50:50 to 60:40 (p. 8, [0133]).  This is indicative of a ratio between first repeating units to the total sum of second and third repeating units of 4:6 to 5:5.  
This ratio indicates that structural units corresponding to the claimed second and third repeating units will be present in amounts of 50-60 mol%.  Structural units represented by Choi’s Chemical Formula 1 (equivalent to the claimed second repeating unit) may be included in amounts of 5-19 mol% (p. 8, [0136]).  This indicates that structural units represented by Choi’s Chemical Formula 2 (equivalent to the claimed third repeating unit) will be present in amounts of 31-55 mol%, indicative of a molar ratio of 5:55 to 19:31.  This is equivalent to a range of approximately 8:92 to 38:62 which overlaps the claimed range of 30:70 to 45:55.  
The ratios indicated above overlap the claimed ranges of 3:7 to 4:6 and 30:70 to 45:55.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to Claim 1 above, further in view of Fujii et al. (US 2014/0072813).
Regarding Claim 9, Choi remains as applied to Claim 1 above.  As discussed above, Choi teaches a polyamide-imide (PAI) that may be formed into films by casting a solution of the PAI onto a support and removing the solvent (p. 12, [0199]).  Choi’s PAI films are used in applications including flexible display devices (p. 13, [0210]).  Choi does not teach an appropriate weight average molecular weight (Mw) for the PAI.
In the same field of endeavor, Fujii teaches a PAI solution used to form films which are included in flexible display devices (Abstract; p. 1, [0001]).  The PAI preferably has a Mw of 5,000 to 500,000.  When the Mw is more than 5,000, a film having sufficient strength can be obtained.  When the Mw is less than 500,000, solubility can be ensured, leading to a film with a smooth surface and even thickness (p. 6, [0042]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi in view of Fuji to maintain the Mw of Choi’s PAI in a range of 5,000 to 500,000 to ensure adequate strength, solubility, surface smoothness, and consistent thickness.  This range overlaps the claimed range of 10,000 to 1,000,000.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of copending Application No. 16/757,484 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The combination of Claims 1, 9, and 10 of ‘484 describe a film which reads on all limitations of instant Claim 1.  The features of dependent Claim 2 are not expressly claimed by ‘484 but would be inherently present in the film of Claim 10 based on the fact that the product is structurally and compositionally identical to that of instant Claim 2.  The features of Claims 3-9 are taught by Claims 2-8, respectively, of ‘484.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, and 10 of copending Application No. 16/757,484 in view of Choi.  The combination of Claims 1, 9, and 10 read on instant Claim 1 as indicated above.  The claims of ‘484 do not disclose an appropriate thickness or stretching ratio.  However, Choi teaches a film formed from a PAI identical to that of Claim 1 of ‘484.  The film has a thickness of 50-80 microns (p. 14, [0219]) and an elongation (i.e. stretching) ratio of 1.3-8% (p. 12, [0200]).  It would have been obvious to one of ordinary skill in the art to apply these features to the film claimed by ‘484 as they represent structural features suitable for films formed from compositionally identical PAIs.  Modification in this way reads on instant Claims 10 and 11. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762